DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on June 13, 2022 for the patent application 17/022,436 filed on September 16, 2020. Claims 1, 3, 7, 9, 13 and 15 are amended. Claims 2, 4-6, 8, 10-12, 14 and 16-18 are cancelled. Claims 1, 3, 7, 9, 13 and 15 are pending. The first office action of May 20, 2021; the second office action of August 20, 2021; the third office action of November 30, 2021; and the fourth office action of March 18, 2022 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9 and 13-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 7 is directed to “an experience creation computing device” (i.e. a machine), and claim 13 is directed to “a non-transitory computer readable memory” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “creating a lesson package,” or as described in the specification “providing educational, training, and entertainment content,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“detecting by a computing entity of the computing system, an illustrative asset that is common to a first, a second, a third, and a fourth sets of assets, wherein the first set of assets represents a first learning object that includes a first set of bullet-points for a first piece of information regarding a first topic, wherein the second set of assets represents a second learning object that includes a second set of bullet- points for a second piece of information regarding the first topic, wherein the third set of assets represents a third learning object that includes a third set of bullet-points for a third piece of information regarding a second topic, wherein the fourth set of assets represents a fourth learning object that includes a fourth set of bullet-points for a fourth piece of information regarding the second topic;
rendering by the computing entity, a three-dimensional (3-D) model of the illustrative asset and a three-dimensional (3-D) model of the first set of assets with regards to the first set of knowledge bullet-points to transform the first set of knowledge bullet-points into 3-D frames of a first descriptive asset, wherein the first descriptive asset represents the first learning object;
rendering, by the computing entity, the 3-D model of the illustrative asset and a 3-D model of the second set of assets with regards to the second set of knowledge bullet-points to transform the second set of knowledge bullet-points into 3-D frames of a second descriptive asset, wherein the second descriptive asset represents the second learning object;
rendering, by the computing entity, the 3-D model of the illustrative asset and a 3-D model of the third set of assets with regards to the third set of knowledge bullet-points to transform the third set of knowledge bullet-points into 3-D frames of a third descriptive asset, wherein the third descriptive asset represents the third learning object;
rendering, by the computing entity, the 3-D model of the illustrative asset and a 3-D model of the fourth set of assets with regards to the fourth set of knowledge bullet-points to transform the fourth set of knowledge bullet-points into 3-D frames of a fourth descriptive asset, wherein the fourth descriptive asset represents the fourth learning object; and 
outputting, by the computing entity, the 3-D frames of the first, second, third, and fourth descriptive assets to another computing entity of the computing system for interactive consumption by a learning entity utilizing a display associated with the other computing entity.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing system;” “a computing entity;” “another computing entity,” “a processing module;” “an interface;” “a display;” “a local memory;” “a first memory element;” “a second memory element;” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “creating a lesson package,” or as described in the specification “providing educational, training, and entertainment content,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computing system;” “a computing entity;” “another computing entity,” “a processing module;” “an interface;” “a display;” “a local memory;” “a first memory element;” “a second memory element;” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computing entity,” “an interface,” “a local memory,” and “a processing module” as described in paras. [0042]-[0047] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3, 9 and 15 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3, 9 and 15 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 7 or 13. Therefore, claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on June 13, 2022 related to claims 1, 3, 7, 9, 13 and 15 are fully considered, but are not persuasive.  


Rejections under 35 U.S.C. § 112(a)
The Applicant respectfully argues “Claims 1, 3, 7, 9, 13 and 15 have been rejected under 35 USC §112(a) or 35 USC §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Applicant respectfully disagrees with this rejection and the reasoning thereof. Nevertheless, the Applicant has amended independent claims 1, 7, and 13, and has amended dependent claims 3, 9, and 15 to overcome the rejection.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. § 112(a) are withdrawn.

Rejections under 35 U.S.C. § 101
The Applicant respectfully argues “Claims 1, 3, 7, 9, 13 and 15 have been rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Applicant respectfully disagrees with this rejection and the reasoning thereof. Nevertheless, the Applicant has amended independent claims 1, 7, and 13, and has amended dependent claims 3, 9, and 15 to overcome the rejection.”
The Examiner respectfully disagrees with the Applicant’s conclusory argument. Specifically, the Applicant’s claims are within at least one statutory class, but are directed to an abstract idea as either “certain methods of organizing human activity” or “mental processes.” Further, the Applicant’s claims are not providing a “Practical Application” or are considered “Significantly More.” As, such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. § 101 are not withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./
             Primary Examiner, Art Unit 3715